Filed 12/29/21 In re I.T. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




    In re I.T., a Person Coming Under the Juvenile Court                                       C094108
    Law.

    SACRAMENTO COUNTY DEPARTMENT OF                                                (Super. Ct. No. JD240477)
    CHILD, FAMILY AND ADULT SERVICES,

                    Plaintiff and Respondent,

             v.

    C.B.,

                    Defendant and Appellant.




            C.B., mother of the minor (mother), appeals from the juvenile court’s order
terminating parental rights and freeing the minor for adoption. (Welf. & Inst. Code,
§§ 366.26, 395.)1 Mother contends the court erred by finding the beneficial parental




1    Undesignated statutory references are to the Welfare and Institutions Code.

                                                             1
relationship exception to adoption did not apply. (§ 366.26, subd. (c)(1)(B)(i).) We will
affirm the juvenile court’s order.
                                     BACKGROUND
       On March 4, 2020, the Sacramento County Department of Child, Family and
Adult Services (Department) filed a dependency petition on behalf of the minor I.T.
pursuant to section 300, subdivision (b), alleging mother’s substance abuse problem,
from which she failed and/or refused to rehabilitate, impaired her judgment and ability to
provide care, protection, and supervision for the newborn minor who tested positive for
methamphetamine at birth. It was further alleged, pursuant to section 300, subdivision
(j), that I.T.’s sibling, L.T., had been adjudged a dependent of the juvenile court due in
part to substance abuse issues related to both mother and father S.T. (parents) and the
parents’ failure to participate in court-ordered reunification services resulting in
termination of those services.
       Both parents were present at the initial hearing on March 5, 2020. The court
ordered the minor removed from the parents’ care and custody and ordered the
Department to provide reunification services and visitation to the parents.
       The March 2020 jurisdiction/disposition report noted the Department’s concern
for the minor due to mother’s untreated substance abuse problem and the parents’ failure
to participate in reunification services for the minor’s sibling, L.T. The Department
recommended the court sustain the petition and bypass both parents for reunification
services pursuant to section 361.5, subdivision (b)(10) and (13).
       According to the first addendum report filed July 7, 2020, the social worker’s
repeated attempts to contact and meet with the parents between April and July 2020 were
unsuccessful, though the parents were speaking by telephone with the minor’s caregiver
and participating in video visits with the minor and her sibling.
       A second addendum report filed August 20, 2020, informed the court regarding
the parents’ progress in services. Mother reportedly completed her parenting classes and

                                              2
was engaged in counseling. However, as of August 14, 2020, mother had not drug tested
or engaged in substance abuse treatment, the “core issue” according to the social worker.
       The jurisdiction/disposition hearing commenced on August 21, 2020, with a day
of testimony from the parents and two social workers. At the continued hearing on
August 26, 2020, the court sustained the allegations in the petition, adjudged the minor a
dependent of the juvenile court, and ordered out-of-home placement. The court bypassed
the parents for reunification services pursuant to section 361.5, subdivision (b)(10) and
(13) and set the matter for a section 366.26 hearing.
       According to the December 2020 selection and implementation report, the parents
were participating in weekly supervised visits with the minor without incident. The
minor, then 10 months old, was developmentally on track and was living with the same
caregivers she was placed with when detained and with whom her sibling had been
placed. The minor had developed a “healthy bond” with the caregiver, and during home
visits the minor cried and sought out the caregiver for comfort. The Department
recommended termination of parental rights, noting that while the parents had been
consistent with visits, they had not changed the circumstances which led to the minor’s
removal. The Department stated the minor was thriving emotionally and was receiving
the appropriate care and nurturing from her caregivers, and she did not appear to have a
relationship with either parent such that termination of parental rights would cause her
significant emotional harm.
       In a subsequent report filed March 10, 2021, the Department reported that mother
had neither enrolled in nor participated in any substance abuse treatment program.
Attached to the report were visitation notes from October 2020 through February 2021
detailing mother’s (and father’s) weekly visits with the minor. During those visits, the
parents reportedly fed and played with the minor, gave the minor gifts, took pictures of
the minor, and generally engaged with the minor without incident. It was noted that at
the start of several visits, the minor cried when she was placed with the parents.

                                             3
       The contested selection and implementation hearing commenced on April 28,
2021. Father testified that he and mother had been visiting the minor weekly since
August 2020. He testified that, for the first several months, the minor cried when she left
her caregiver. However, the minor “grew into it” and started to reach out to mother.
Father noted the minor called mother “mama” at the visit earlier that day. Father also
testified that, during visits, he and mother played with the minor, read books to her,
helped teach her to walk and talk, and changed her diapers. Father stated the minor
“loves the foster mom just as much as she loves us” and was, for the most part,
comfortable with separating from the parents when the visits ended. Father testified that
the minor was “attached to [mother] like to the hip.” When asked why he thought it
would be in the minor’s best interest to continue the relationship with her parents, father
answered, “Because we have that father-daughter mother-daughter relationship, you
know. It’s parents and their kid. You know what I mean? We have a strong connection.
It just seems a little inhumane to rip us apart like that. And if it’s really about the kid’s
best interest, that would kill her. That would mess her up if we weren’t in her lives.”
Father stated he did not agree with the recommendation to terminate parental rights, but
he also did not think the minor should be taken from her caregivers stating, “I wish we
could split it down 50/50.” Father testified he would like to remain in the minor’s life a
“couple days, few days a week would be awesome” and added, “I would never fully take
her away from the foster parents because they are great people.”
       Following argument from counsel, the court found the minor was generally
adoptable and the beneficial parental relationship exception to adoption did not apply.
The court terminated parental rights, freeing the minor for adoption.
       Mother filed a timely notice of appeal from the order terminating parental rights.




                                               4
                                       DISCUSSION
        As mother’s sole contention, she claims there was insufficient evidence to support
the juvenile court’s finding that the beneficial parental relationship exception to adoption
did not apply. We disagree.
        At the selection and implementation hearing held pursuant to section 366.26, a
juvenile court must choose one of the several “ ‘possible alternative permanent plans for
a minor child. . . . The permanent plan preferred by the Legislature is adoption.
[Citation.]’ [Citation.] If the court finds the child is adoptable, it must terminate parental
rights absent circumstances under which it would be detrimental to the child.” (In re
Ronell A. (1996) 44 Cal.App.4th 1352, 1368.) There are only limited circumstances
which permit the court to find a “compelling reason for determining that termination [of
parental rights] would be detrimental to the child.” (§ 366.26, subd. (c)(1)(B).) Such
circumstances include when the parents have maintained regular visitation and contact
with the child, the child would benefit from continuing the relationship, and termination
of parental rights would be detrimental to the child. (§ 366.26, subd. (c)(1)(B)(1)
[beneficial parental relationship exception]; In re Caden C. (2021) 11 Cal.5th 614 (Caden
C.).)
        The party claiming the exception has the burden of establishing the existence of
any circumstances which constitute an exception to termination of parental rights. (In re
Cristella C. (1992) 6 Cal.App.4th 1363, 1372-1373; In re Melvin A. (2000)
82 Cal.App.4th 1243, 1252; Cal. Rules of Court, rule 5.725(d)(2); Evid. Code, § 500.)
        To prove that the beneficial parental relationship exception applies, the parent
must show there is a significant, positive emotional attachment between the parent and
child. (In re Beatrice M. (1994) 29 Cal.App.4th 1411, 1418-1419.) The parent must also
prove that the parental relationship “ ‘promotes the well-being of the child to such a
degree as to outweigh the well-being the child would gain in a permanent home with
new, adoptive parents.’ ” (In re S.B. (2008) 164 Cal.App.4th 289, 297, quoting In re

                                              5
Autumn H. (1994) 27 Cal.App.4th 567, 575.) “In other words, the court balances the
strength and quality of the natural parent[-]child relationship in a tenuous placement
against the security and the sense of belonging a new family would confer. If severing
the natural parent[-]child relationship would deprive the child of a substantial, positive
emotional attachment such that the child would be greatly harmed, the preference for
adoption is overcome and the natural parent’s rights are not terminated.” (In re Autumn
H., at p. 575.) On the other hand, when the benefits of a stable, adoptive, permanent
home outweigh the harm the child would experience from the loss of a continued parent-
child relationship, the court should order adoption. (Caden C., supra, 11 Cal.5th at
p. 634; In re Autumn H., at p. 575.)
       The beneficial parental relationship exception to adoption “must be examined on a
case-by-case basis, taking into account the many variables which affect a parent[-]child
bond. The age of the child, the portion of the child’s life spent in the parent’s custody,
the ‘positive’ or ‘negative’ effect of interaction between parent and child, and the child’s
particular needs are some of the variables which logically affect a parent[-]child bond.”
(In re Autumn H., supra, 27 Cal.App.4th at p. 576.)
       The factual predicate of the exception must be supported by substantial evidence,
but the juvenile court exercises its discretion in weighing that evidence and determining
detriment. (Caden C., supra, 11 Cal.5th at pp. 639-640; In re K.P. (2012)
203 Cal.App.4th 614, 622.) We do not substitute our judgment for that of the juvenile
court as to what is in the child’s best interests. (Caden C., at pp. 640-641.) The specific
elements of this statutory exception require a close examination of “the importance of the
child’s relationship with the parent or the detriment of losing that relationship.” (Id. at
p. 626.) “When it weighs whether termination would be detrimental, the court is not
comparing the parent’s attributes as custodial caregiver relative to those of any potential
adoptive parent(s).” (Id. at p. 634.) “[C]ourts should not look to whether the parent can
provide a home for the child; the question is just whether losing the relationship with the

                                              6
parent would harm the child to an extent not outweighed, on balance, by the security of a
new, adoptive home.” (Ibid.)
       Here, there was substantial evidence to support the court’s finding that the
beneficial parental relationship exception did not apply.
       Mother claims she maintained regular visitation and contact throughout the
proceedings in the limited time she was allowed, thus satisfying the first prong of the
beneficial parental relationship exception. The Department does not dispute mother’s
claim, and the record bears out the fact that mother regularly visited the minor either via
video or in person throughout the proceedings. However, even frequent and loving
contact is not sufficient to establish this benefit absent a significant positive emotional
attachment between parent and child. (In re I.R. (2014) 226 Cal.App.4th 201, 213.)
       Mother asserts she was not merely a “friendly visitor.” (In re Angel B. (2002)
97 Cal.App.4th 454, 468.) She argues the visitation notes and father’s testimony
demonstrated she soothed the minor when the minor was upset, she facilitated the
minor’s “physical, educational, and verbal development,” she attended to the minor’s
physical needs and responded appropriately to the minor’s potential health concerns, and
she nurtured the minor and provided her with structure. She argues she formed a
positive, loving, and affectionate bond with the minor, the strength of which appeared to
increase over time. We are not persuaded.
       The minor was removed from mother’s care immediately following birth after
both mother and the minor tested positive for drugs as a result of mother’s ongoing and
untreated substance abuse problem. The minor was placed with a caregiver who was also
caring for the minor’s sibling and remained with that caregiver throughout the
proceedings. The minor was thriving with her caregiver, who provided for the minor’s
needs and with whom the minor had established a strong bond. The caregiver also
provided skills, services, and support to ensure the minor was developmentally on track.
While mother visited the minor for an hour each week and provided limited care and

                                              7
support during those visits, there was little evidence that separating from mother at the
end of those visits caused the minor any emotional trauma. And while mother had been
visiting the minor weekly for many months, the minor had only just referred to her as
“mama” the day of the selection and implementation hearing. Mother argues she had a
“sufficiently substantial, positive, emotional” bond with the minor which increased over
time. However, while the minor enjoyed visits and, as the juvenile court stated, “positive
interactions,” mother did not provide any evidence that losing the parent/child
relationship would cause the minor to be greatly harmed. Based on the record, including
father’s testimony at the April hearing, mother has not established that losing the
relationship with her would harm the minor “to an extent not outweighed, on balance, by
the security of a new, adoptive home.” (Caden C., supra, 11 Cal.5th at p. 634.)
       Mother argues her failure to resolve her substance abuse issues and her potential
unreadiness to resume custody did not categorically bar application of the beneficial
parental relationship exception. Our state’s Supreme Court has said exactly that. (Caden
C., supra, 11 Cal.5th at pp. 637-638.) But, as the court in Caden C. also stated, “issues
such as those that led to dependency often prove relevant to the application of the
exception” in that they “speak to the benefit (or lack thereof) of continuing the
relationship” and “could be directly relevant to a juvenile court’s analysis in deciding
whether termination would be detrimental.” (Id. at pp. 637-639.) While mother was not
required to offer evidence that she sought treatment for her substance abuse issues (id. at
p. 642), her failure to seek treatment or to resolve her substance abuse issues both in the
instant case and in the case of the minor’s sibling, led the court to conclude that it would
not be detrimental to the minor to terminate mother’s parental rights.
       The juvenile court did not err in finding the beneficial parental relationship
exception to adoption did not apply.




                                              8
                                    DISPOSITION
      The juvenile court’s order is affirmed.



                                                 /s/
                                                HOCH, J.



We concur:



 /s/
RAYE, P. J.



 /s/
MAURO, J.




                                            9